Citation Nr: 1221901	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  11-11 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1943 to October 1945, including service in World War II.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in September 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In January 2011, the Veteran appeared at a hearing at the RO before a Decision Review Officer.  A transcript of that hearing is in the claims file.  In April 2012, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is also in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a right knee disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was exposed to noise in service, had tinnitus in service, and has experienced tinnitus continually since service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

In this decision, the Board grants entitlement to service connection for tinnitus, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Legal Standard

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Facts and Analysis

The Veteran has testified under oath before the Decision Review Officer and before the undersigned Veterans Law Judge that he experiences a chirping type of tinnitus which began during active service when he was exposed to noise from firing .50 caliber guns as a ball turret gunner, being in a plane hit by enemy fire, and participating in training with a .45 on the firing range, all without hearing protection.  The Veteran's DD Form 214 shows that he flew 35 combat missions as an Aerial Gunner during World War II.  Based on this information, the Board finds that the Veteran is a combat Veteran and that therefore his lay statements alone are sufficient to establish an in-service injury if consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b).  Further, the Board finds that his exposure to noise from gunfire is consistent with circumstances, conditions, and hardships of being a ball turret gunner in a bomber during World War II and will accept his lay statements as proof that he was exposed to noise and experienced tinnitus in service in the absence of clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

The Veteran also testified that he has experienced tinnitus continually since service. The Veteran is competent to report such symptoms as ringing or chirping in his ears that he experiences at any time because this is a matter of personal knowledge which is perceived through his senses.  Layno, v. Brown, 6 Vet. App. 465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  While the July 2010 VA examination discounted any relationship between the Veteran's tinnitus and service based on a reported onset only six months prior to the examination, the Veteran testified that this notation was a mistake and he had been experiencing tinnitus since service.  The Board finds the Veteran's statements as to continuity of symptomatology to be credible.  Therefore, the Board finds that the Veteran experienced chronic symptoms of tinnitus in service and continually since separation from service. 

Given the exposure to noise, the fact that the Veteran served in combat and experienced tinnitus in service, the current diagnosis of tinnitus, and his lay statements as to the continued existence of tinnitus since service, resolving any reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted, subject to the laws and provisions governing the award of monetary benefits.


REMAND

The Veteran seeks service connection for a right knee disability which he asserts is the result of an injury incurred in service when he made an emergency parachute jump.  The Veteran testified that this incident occurred when the plane in which he was flying lost power to two engines at the beginning of a bombing run on Germany.  The Veteran's DD Form 214 shows that he served as an Aerial Gunner on 35 sorties in World War II.  Based on this information and the Veteran's testimony, the Board finds that the Veteran is a combat Veteran and did sustain an injury to his right knee because the incident described is consistent with the circumstances, conditions, and hardships of his duties in service, and his statements alone are therefore sufficient to corroborate the injury.  38 U.S.C.A. § 1154(b).

The Veteran was afforded a VA examination for the right knee in February 2011, and the examiner found that degenerative joint disease with restricted range of motion was present in the right knee.  However, with regard to the question of any relationship between this diagnosis and the Veteran's active duty service, the examiner's opinion was phrased in terms of suppositions and beliefs that are not necessarily supported by the factual record.  The examination is therefore inadequate and the Board finds that a remand for another VA examination is required.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Jones v. Shinseki, 23 Vet. App. 382 (2010).

On remand, an additional VA examination of the right knee, by an examiner other than the one who performed the February 2011 VA examination, should be scheduled.  In rendering an opinion on etiology, the examiner should be instructed to assume that the Veteran sustained the injury described in service and to account for the Veteran's complaints of continuous pain and other symptoms since service.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's right knee disability.  The examination must be conducted by an examiner other than the one who performed the February 2011 examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current right knee disability was incurred in or is otherwise related to his military service, to include the injury sustained on parachute landing in England.  The examiner is advised to assume for the sake of the examination that the Veteran sustained a right knee injury in the manner described, and should specifically consider and address the Veteran's reports of continued pain and symptomatology since service.  The examiner should provide the rationale for any opinion(s) rendered.  A copy of the claims file, to include the Veteran's sworn testimony, should be provided to the examiner for review.

2. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3. After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if the claim on appeal may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


